Filed 6/14/19
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                    DIVISION THREE


MARK GREINER,
        Plaintiff and Respondent,
                                                  A154755
v.
KIMBERLEE KELLER,                                 (Sonoma County
                                                  Super. Ct. No. SFL62914)
        Defendant and Appellant.


        We consider the scope of Family Code section 4062, which provides that a trial
court must order an award for childcare costs related to a parent’s “employment or to
reasonably necessary education or training for employment skills.”1
        Kimberlee Keller (mother) is the custodial parent of the parties’ young child and
supported herself and the child on a combination of public assistance plus earnings from
part-time and temporary employment. She sought an award for childcare costs so that
she could obtain a paralegal certification with the goal of becoming fully self-supporting
without the need for public assistance. Framing the legal issue as one of first impression
as to the applicability of section 4062 “to a situation where a party is employed with
marketable skills and is electing to improve their skills through education,” the trial court
ruled mother’s request exceeded the scope of section 4062 because the statute does not
allow an award of childcare costs incurred while a parent pursues education to expand
existing employment skills if a parent’s currently marketable skills were sufficient to
secure employment or were capable of being used to secure employment even if being
underutilized.


1
        All further unspecified statutory references are to the Family Code.

                                              1
          However, the trial court failed to give due consideration to the statute’s plain
language, which is no way restricts “employment” or “employment skills” to current
employment, as well as the Legislature’s general principles governing child support
awards. As section 4062 allows a court to consider a request for childcare costs related to
reasonably necessary education for prospective employment to allow a custodial parent to
become self-supporting without the need for public assistance, we reverse the order and
remand the matter with directions to the trial court to reconsider mother’s request on its
merits.
                    FACTUAL AND PROCEDURAL BACKGROUND
          Mark Greiner (father) and mother are the parents of a minor child. Mother has
both legal and physical custody of the child. In 2015, judgment was entered in which
father was ordered to pay one-half of reasonable childcare costs for their child.
          In May 2018, mother filed a request for an order, under section 4062 and pursuant
to the parties’ judgment, directing father to pay one-half of childcare costs incurred while
she attended a paralegal program at a local college that she expected to complete in June
2019 and an online computer skills course at a local library. Her request was limited to
the childcare costs incurred while she attended three evening classes a week at the college
and on certain Saturdays when she used a specific computer program available at the
library for the online computer skills course. Mother had enrolled in the paralegal
program, which was only offered in the evening, because she needed to work during the
day. At the time of her application, mother was employed in a law office as a
receptionist/assistant working 28 hours per week.
          Mother explained that since 2011, when she was laid off from a job due to
government budget cuts, she had been unable to secure stable, consistent, dependable, or
on-going employment. She had only been able to find temporary or part-time positions
as a notary and office assistant, mostly in law offices. She believed her failure to secure
full-time permanent employment was due to her lack of a college education, outdated
skills, and inadequate knowledge about new and advancing technologies in the work
place. Due to her employment situation, she could not support her family on her earnings


                                                 2
alone. She met the family’s basic needs by supplementing her income with public
assistance for housing and food, and a public subsidy for daytime childcare costs while
she worked. She anticipated that paralegal certification would provide the requisite skills
to secure permanent employment and become fully self-supporting without public
assistance.
        Father opposed mother’s request on the basis that section 4062 did not allow for
an award of shared childcare costs because mother was able to secure employment with
her existing job skills, she was not required by her current employer to increase her
training and employment skills through further education, and her decision to pursue
paralegal studies was a personal choice unrelated to her “employment or to reasonably
necessary education or training for employment skills.” The Sonoma County Department
of Child Support Services (DCSS) intervened and filed a trial brief stating that the court
should resolve certain factual issues before determining the applicable limits of section
4062.
        Following an evidentiary hearing, the court denied mother’s request because it
“exceed[ed] the requirements” of section 4062. The court found that section 4062 “does
not require one parent to share in the childcare costs incurred for the other parent to
pursue an education to expand their existing employment skills where the requesting
parent has existing marketable skills that they are currently using to obtain employment
or are capable of using even if they are being underutilized.” In light of its decision, the
court did not determine several outstanding issues including whether mother’s
educational endeavors were “reasonably necessary education or training for employment
skills,” whether mother had actually incurred reimbursable childcare costs associated
with her educational endeavors, and the amount and appropriate apportionment of any
childcare costs.
        Mother’s timely appeal ensued.
                                       DISCUSSION
        Generally, we review a trial court’s order denying a parent’s request for
employment-related childcare costs under section 4062 for an abuse of discretion. (In re


                                              3
Marriage of Fini (1994) 26 Cal.App.4th 1033, 1039 (Fini) [court’s finding that no order
for employment-related childcare costs under section 4062 was appropriate was “clearly
within the court’s discretion”].) However, in this case, the trial court’s ruling was based
on its interpretation of the scope of section 4062, which presents an issue of law subject
to our independent review. (County of Yuba v. Savedra (2000) 78 Cal.App.4th 1311,
1316.)
         We apply well-settled law in evaluating the scope of section 4062. “In statutory
construction cases, our fundamental task is to ascertain the intent of the lawmakers so as
to effectuate the purpose of the statute. [Citation.] ‘We begin by examining the statutory
language, giving the words their usual and ordinary meaning.’ [Citation.] If the terms of
the statute are unambiguous, we presume the lawmakers meant what they said, and the
plain meaning of the language governs. [Citations.]” (Estate of Griswold (2001) 25
Cal.4th 904, 910–911 (Griswold).) As we now explain, the plain language rule applies in
this case.
         Section 4062 “mandates (‘the court shall order’)” child support for childcare costs
related to a parent’s “employment” or “for reasonably necessary education or training for
employment skills.” (Fini, supra, 26 Cal.App.4th at p. 1039.) The statute “does not
require that the [childcare] costs be ‘reasonable’ as opposed to actual [because] the word
‘reasonably’ modifies the phrase ‘necessary education or training for employment skills,’
and appears to refer to the education or training of the parent, not the child.” (In re
Marriage of Gigliotti (1995) 33 Cal.App.4th 518, 525, fn. 2.) “If there needs to be an
apportionment of expenses pursuant to Section 4062, the expenses shall be divided one-
half to each parent, unless either parent requests a different apportionment pursuant to
subdivision (b) [of section 4061] and presents documentation which demonstrates that a
different apportionment would be more appropriate.” (§ 4061, subd. (a).)
         The statute sets forth no qualifying limitations. Rather, it directs a trial court to
consider a parent’s request for childcare costs incurred while that parent is pursuing
“reasonably necessary education or training for employment skills.” The Legislature
could easily have chosen to insert a qualifying term, for example limiting the provision to


                                                 4
the requirements of a parent’s current employment, but it did not. “We may not, under
the guise of construction, rewrite the law or give the words an effect different from the
plain and direct import of the terms used.” (California Fed. Savings & Loan Assn. v. City
of Los Angeles (1995) 11 Cal.4th 342, 349.) Of particular import in the instant case,
“[w]e may not, under the guise of interpretation, insert qualifying provisions not included
in the statute. [Citation.]” (Griswold, supra, 25 Cal.4th at p. 917.)
       In addition, by interpreting the statute pursuant to its plain language, giving the
words their common and usual meaning, we not only honor the words of the statute but
also honor the Legislature’s explicit admonishment that in awarding child support the
courts are to adhere to certain general principles. These principles include that “[e]ach
parent should pay for the support of the children according to his or her ability;” “[t]he
financial needs of the children should be met through private financial resources as much
as possible;” and “children actually receive fair, timely, and sufficient support reflecting
the state’s high standard of living and high costs of raising children compared to other
states.” (§ 4053, subds. (d), (h), (l).)
       We therefore conclude the trial court erred as a matter of law in ruling that
mother’s request for section 4062 employment-related child care costs exceeded the
requirements of the statute. In support of its decision, the trial court relied on In re
Marriage of Khera & Sameer (2012) 206 Cal.App.4th 1467 (Khera & Sameer), which we
find to be inapposite. In that case, the parents had agreed to split childcare costs to
permit the mother to obtain a master’s degree in social work. (Id. at p. 1482.) The
mother sought to modify the parties’ agreement by asking the court to award childcare
costs related to her pursuit of a doctoral degree, although the agreement did not cover
education beyond the master’s degree. (Ibid.) Under those circumstances, the trial court
properly denied the mother’s request for elective education because she was currently
able to be fully self-supporting but chose not to work. (Ibid.) Unlike the situation in
Khera & Sameer, in this case mother was not seeking “elective education” as her current
earnings, education, and training did not allow her to be fully self-supporting without
public assistance and her request for childcare costs should have been considered in the


                                               5
context of determining what was “reasonably necessary” to allow her to become self-
supporting.
       In sum, this case exemplifies why the Legislature enacted section 4062, which
provides for a parent to secure employment-related childcare costs. Were we to read the
statute, as did the trial court, so as to preclude mother’s request where she is seeking
childcare costs to achieve employment skills reasonably necessary for her to become self-
supporting without public assistance, we would fail to give due consideration to the
Legislature’s advisements that parents are to provide child support in accordance with
their abilities, the financial needs of the children should be secured through private
financial resources as much as possible, and children are entitled to sufficient support
reflecting the state’s high standard of living and high costs of raising children here.
                                      DISPOSITION
       The order denying mother’s request for childcare costs under Family Code section
4062 is reversed. The matter is remanded with directions to the trial court to reconsider
mother’s request on its merits. The court should consider, among other things, whether
mother’s educational endeavors were “reasonably necessary education or training for
employment skills,” whether mother actually incurred reimbursable childcare costs
associated with her educational endeavors, and the amount and appropriate
apportionment of any childcare costs. Our decision should not be read and we express no
opinion as to how the trial court should rule on the merits of mother’s request on remand.
“[T]he court in child support proceedings, to the extent permitted by the child support
statutes, must be permitted to exercise the broadest possible discretion in order to achieve
equity and fairness in these most sensitive and emotional cases.” (Fini, supra, 26
Cal.App.4th at p. 1044.)
       The parties shall bear their own costs on appeal.




                                              6
                                                _________________________
                                                Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Wiseman, J.*




A154755 Greiner et al. v. Keller

*
  Retired Associate Judge of the Court of Appeal, Fifth Appellate District, assigned by
the Chief Justice pursuant to article VI, section 6 of the California Constitution.

                                            7
Trial Court: Sonoma County Superior Court

Trial Judge: Shelly J. Averill

Counsel:     Law Office of Kimball J.P. Sargeant, Kimball J.P. Sargeant, for Plaintiff
                  and Respondent.

             Law Firm of Constance Burtnett, Constance Burtnett, for Defendant and
                   Appellant.

             Xavier Becerra, Attorney General, Julie Weng-Gutierrez, Senior Assistant
                   Attorney General, Linda M. Gonzalez, Supervising Deputy Attorney
                   General, Monique S. Seguy, Deputy Attorney General, for the Public
                   Interest.




                                           8